Detailed Action




Claims 1-20 are pending in this application and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term DVD®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendry, et al., U.S. Patent Application Publication No. US 2018/0103199 A1 (hereinafter Hendry).
Claim 1 is disclosed by Hendry, wherein
1. 	A computer-implemented method comprising: 
initiating, by a processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
segmenting the recording into one or more segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment ; 
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
preloading one or more subsequent segments that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched);
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, , wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Claim 6 is disclosed by Hendry, wherein 
6. 	The method of claim 1, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the method further comprises: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media ; 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).
Claim 7 is disclosed by Hendry, wherein
7. 	The method of claim 1, wherein the first bit rate includes displaying the primary object at a first resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second bit rate includes displaying the secondary object at a second resolution (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content), wherein the first resolution is higher than the second resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 8 is disclosed by Hendry, wherein
8. 	A system comprising: 
a memory (¶ 22); and 
a processor (¶ 22) in communication with the memory, the processor executing instructions contained within the memory in order to perform operations comprising (¶ 22): 
initiating, by a processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
segmenting the recording into one or more segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment including a sequence of video frames, whereby representations are associated with media segments with media content encoded with different bitrates, ¶ 127); 
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher ; 
preloading one or more subsequent segments that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched); 
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183) at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, including resolution and bit rate, ¶ 140), wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Claim 13 is disclosed by Hendry, wherein
13. 	The system of claim 8, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the operations further comprise: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140); 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower .
Claim 14 is disclosed by Hendry, wherein
14. 	The system of claim 8, wherein the first bit rate includes displaying the primary object at a first resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second bit rate includes displaying the secondary object at a second resolution (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content), wherein the first resolution is higher than the second resolution (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 15 is disclosed by Hendry, wherein
15. 	A computer program product comprising a computer readable storage medium having program instructions embodied therewith (¶ 10), the program instructions executable by a processor to cause the processor to perform a method (¶ 10), the method comprising:
initiating, by a processor (¶ 103), a recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
segmenting the recording into one or more segments (¶ 126, wherein captured and coded video content media is divided into media segments, each media segment ; 
determining, based on the identification of a primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in a first segment of the recording (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142), a first bit rate for the first segment of the recording (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); 
preloading one or more subsequent segments that include the primary object at the first bit rate (¶ 166, wherein the most interested regions of enhancement layer media content are pre-fetched); 
preloading each of the one or more subsequent segments (¶ 146, wherein lower quality base layer video data always is transmitted ahead of time so that at least base layer video data will be displayed to a user, even if and when higher quality enhancement layer video has not been transmitted ahead of time) with a secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183)at a second bit rate (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with specific video quality, , wherein the second bit rate is lower than the first bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content); and 
displaying the recording to a user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165).
Claim 20 is disclosed by Hendry, wherein
20. 	The computer program product of claim 15, wherein a subsequent segment includes both the primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) and the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183 and a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, ¶ 7, and is with specific video quality, including resolution and bit rate, ¶ 140), and wherein the method further comprises: 
portioning the subsequent segment into one or more portions, wherein a first portion includes the primary object (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and a second portion includes the secondary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media ; 
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) the first portion of the subsequent segment at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined); and
displaying (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165), simultaneously, the second portion of the subsequent segment at the second bit rate (¶ 140, wherein a base layer of media content has lower quality video, and so lower resolutions and bitrates than that specified for enhancement layers of media content).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry, in view of Lau, et al., U.S. Patent Application Publication No. US 2007/0286520 A1 (hereinafter Lau).
Claim 2 is disclosed by Hendry, wherein
2. 	The method of claim 1, wherein segmenting the recording into the one or more segments comprises: 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
selecting from the two or more objects, one or more primary objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); and […]
Hendry does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason 
Claim 3 is not disclosed explicitly by Hendry, but is disclosed by Lau wherein
3. 	The method of claim 2, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 5 is disclosed by Hendry in view of Lau, wherein Hendry discloses
5. 	The method of claim 2, further comprising: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a  of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).
Claim 9 is disclosed by Hendry, wherein
9. 	The system of claim 8, wherein segmenting the recording into the one or more segments comprises: 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, ; 
selecting from the two or more objects, one or more primary objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is specified as otherwise, i.e. an enhancement layer, and is with lower video quality, including lower resolution and lower bit rate, ¶ 140); and […]
Hendry does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Claim 10 is not disclosed explicitly by Hendry, but is disclosed by Lau wherein
10. 	The system of claim 9, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 12 is disclosed by Hendry in view of Lau, wherein Hendry discloses
12. 	The system of claim 9, wherein the operations further comprise: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so , wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement layers) and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).

Claim 16 is disclosed by Hendry, wherein
16. 	The computer program product of claim 15, wherein segmenting the recording into the one or more segments comprises: 
analyzing the recording (¶ 5, wherein statistical and user-defined analysis is undertaken of video media content to determine most interested regions for enhanced video quality and pre-fetching, ¶ 7); 
identifying, from the analyzing, two or more objects in the recording (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
selecting from the two or more objects, one or more primary objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) and one or more secondary objects (¶ 7, wherein a base layer of media content is everywhere except that which is ; and […]
Hendry does not disclose explicitly, but Lau discloses:
[…] designating each instance in the recording where one primary object transitions to another primary object as a segment (¶ 4, wherein video objects are defined by segmenting them into semantically meaningful non-overlapping regions and tracking each of their beginning and ending points in a timeline, ¶ 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason for doing so would have been to organize objects in a video semantically and temporally (Lau: ¶¶ 4, 60).
Claim 17 is not disclosed explicitly by Hendry, but is disclosed by Lau wherein
17. 	The computer program product of claim 16, wherein selecting the one or more primary objects comprises: 
receiving an input from the user, wherein the input includes the user selecting the first primary object with a user-interactive selection tool that outlines the first primary object (¶ 7, wherein an operator clicks on a video displayed in a window so that a portion of the image displayed will be outlined, indicating the desired video object thus selected, ¶ 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Lau.  The reason for doing so would have been to provide visual feedback as to what a user was selecting (Lau: ¶¶ 7, 47).
Claim 19 is disclosed by Hendry in view of Lau, wherein Hendry discloses
19. 	The computer program product of claim 16, wherein the method further comprises: 
identifying a second primary object (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219) in the first segment (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142) of the recording (¶¶ 68-69 wherein video content is captured and coded for display and storage, ¶ 70); 
displaying the first segment of the recording to the user (¶ 171, wherein video content is rendered and displayed at a client device, ¶ 73, to a user, ¶ 165) with the primary object at the first bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined) and the second primary object at a third bite rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined), wherein the third bit rate is below the first bit rate (¶ 143, wherein different enhancement layers are specified with different video quality at resolutions and bit rates, whereby some enhancement layers are even higher bit rates than other enhancement and above the second bit rate (¶ 142, wherein a resolution and bitrate higher than a base layer are specified for enhancement layers in specified tiles, and so determined).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Lau, and further in view of Gonzales, U.S. Patent Application Publication No. US 2007/0005795 A1 (hereinafter Gonzalez).
Claim 4 is disclosed by Hendry in view of Lau, wherein Hendry discloses
4. 	The method of claim 2, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object ; 
and ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
		Hendry in view of Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).

Claim 11 is disclosed by Hendry in view of Lau, wherein Hendry discloses
11. 	The system of claim 9, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include ; 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); and 
ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219).
Hendry in view of Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).

Claim 18 is disclosed by Hendry in view of Lau, wherein Hendry discloses
18. 	The computer program product of claim 16, wherein selecting the one or more primary objects comprises: […]
identifying each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, whereby media box objects include metadata as well as media data, ¶ 183, and can indicate most interested regions of video for particular enhancement, ¶ 219); 
tagging each of the one or more objects with an indicator that indicates an identity of each of the one or more objects (¶ 7, wherein enhancement layers are identified in tiles included in media files, whereby Supplemental Enhancement Information (SEI) is included in a video bitstream, ¶ 98, so that specified portions of a video can have higher quality video, ¶ 142); 
determining, from the identity of each of the one or more objects, one or more relationships between each of the one or more objects (¶¶ 184-186, wherein video object boxes include information indicating relationships to each other, including movie fragment boxes and their ordering relative to each other); and 
ranking, based on the one or more relationships, each of the one or more objects (¶ 178, wherein a media file is object-oriented and objects in a media file are box objects, .
Hendry in view of Lau does not disclose explicitly, but Gonzalez does disclose:
[…] accessing a database, wherein the database includes information about each of the one or more objects (¶ 60, wherein an object library stores media objects for playing); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry in view of Lau with Gonzalez.  The reason for doing so would have been to enable video to be stored for retrieval in object form (Gonzalez: ¶ 60).



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang, et al., U.S. Patent Application Publication No. US 2007/0286520 A1 (¶¶ 4-5, wherein foregrounds and backgrounds are determined, whereby foregrounds are displayed with clearer video, whereas backgrounds are displayed with blurry video, and whereby a user may manually select that which is to be displayed in the foreground, ¶ 26).
Zhang, et al., U.S. Patent Application Publication No. US 2014/0193032 A1 (¶¶ 4-5, wherein regions in a display of interest will be displayed with clearer video quality, ¶¶ 21-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448